Citation Nr: 0834430	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected low 
back pain with degenerative disc disease, L2-3 and L3-4, with 
facet atrophy.  

2.  Entitlement to service connection for atrophy of the left 
hand and forearm, to include as secondary to service-
connected low back pain with degenerative disc disease, L2-3 
and L3-4, with facet atrophy.

3.  Entitlement to an increased evaluation for low back pain 
with degenerative disc disease, currently evaluated as 20 
percent disabling.  

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertensive heart disease, to include the propriety of a 
reduction from 30 percent to a 10 percent rating effective 
May 1, 2003.  

5.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, to include the propriety of a reduction from 40 
percent to a 10 percent rating effective May 1, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 22 years of active service when he 
retired in January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and February 2005 rating 
determinations of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran appeared at a May 2008 videoconference hearing 
before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  




REMAND

As it relates to the issue of service connection for a 
claimed cervical spine disorder and atrophy of the left hand 
and forearm, the Board notes that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Secondary service connection will also be 
established for the degree of aggravation of a non-service 
connected disability by a service connected disease or 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006) (now codified at 38 C.F.R. § 3.310(a)).  

The veteran was afforded a VA examination in August 2004 in 
which the examiner indicated that the veteran's problems with 
his arm were related to the cervical degenerative disease 
process.  He also stated that the cervical arthritis and 
degenerative changes were not caused by the arthritis and 
degenerative changes of the lumbosacral spine.  The examiner 
did not address the questions of direct service connection or 
whether the veteran's service-connected lumbosacral spine 
disorder aggravated his cervical spine disorder.  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

With regard to the issues of increased evaluations for 
hypertensive heart disease and hypertension, the Board notes 
the veteran testified before the Board in May 2008 that the 
symptoms related to his heart condition had worsened in 
severity, and that he was now having chest pain on a daily 
basis and experiencing increased fatigue.  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

The last examination afforded the veteran occurred in August 
2004.  VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995).  
The Board finds that an additional VA examination is 
warranted at this point to determine the extent of any 
current hypertensive heart disease and hypertension.  

With regard to the issue of an increased evaluation for the 
service-connected low back disorder, the Board notes that at 
the time of the veteran's August 2004 VA spine examination, 
motor and sensory examination for the lower extremities was 
normal.  However, in a November 2007 treatment record, 
forwarded by the veteran in May 2008, he was noted to have 
absent bilateral knee and ankle jerks.  The Board does note 
that the veteran has a pending claim for diabetes mellitus.  

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions such as the cause of 
the veteran's current absence of knee and ankle reflexes.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Moreover, neurological impairment is one of the key 
components in rating a back disability.  As noted above, 
where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  Based upon the 
recently received information an additional VA examination is 
warranted.  

In addition, the Board notes that the collective notices of 
the RO in the record fail to meet the specific notice 
requirements applicable to claims for increased ratings 
discussed by the Court in a recent decision, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), particularly (1) and (2) 
described below.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the notice 
requirements of Vazquez-Flores-particularly that specified in 
(1) and (2) above.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the veteran and his 
representative requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal, that is not currently of record.  
The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above (as appropriate).  In 
particular, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's 
disabilities may be rated.  The notice 
should also explain that, if the 
diagnostic code(s) under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability, and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result).  Such notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current cervical spine and left 
hand/forearm disorder.  The claims folder 
must be made available to the examiner 
for review, and the examiner should note 
that such a review took place.

The examiner should render the following 
opinions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current cervical spine or left 
forearm/arm disorder had its onset in 
service or is the result of a disease or 
injury in service?  If not, is it at 
least as likely as not that the veteran's 
service-connected lumbosacral spine 
disorder caused or aggravated any current 
cervical spine or left forearm/hand 
disorder?

3.  Schedule the veteran for a VA 
cardiology examination to determine the 
nature and severity of his service-
connected hypertensive heart disease and 
hypertension.  The claims folder should 
be made available to the examiner.  All 
necessary tests and studies should be 
performed, to include the appropriate 
exercise test(s) needed to properly 
calculate the veteran's METs (metabolic 
equivalents).  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing) that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  

The examiner should also note whether the 
veteran has congestive heart failure or 
left ventricular dysfunction with an 
ejection fraction, and, if so the amount 
of ejection fraction.  Serial blood 
pressure readings should also be 
performed.  All findings should be 
reported in detail in terms conforming to 
the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).

4.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the nature and 
etiology of any lower extremity 
neurological impairment and the severity 
of his service-connected lumbosacral 
spine disorder.  All indicated tests and 
studies are to be performed, including 
ranges of motion in degrees, neurological 
testing, and x-rays, and all findings are 
to be reported in detail.  The claims 
folder must be made available to the 
examiner(s) for review.

The examiner is requested to render an 
opinion as to the nature and etiology of 
any neurologic disability of the lower 
extremities.  The examiner should render 
an opinion as to the etiology of any such 
disability and whether it is as likely as 
not (50 percent probability or more) 
proximately due to or aggravated by the 
service-connected low back disability.

With regard to the veteran's service-
connected lumbosacral spine disorder, the 
examiner should identify any nerves 
impaired by the back disability and note 
whether the impairment is manifested by 
complete paralysis, or mild, moderate, or 
severe incomplete paralysis, neuralgia or 
neuritis.  All findings should be 
reported in detail in terms conforming to 
the applicable rating criteria.  Massey, 
7 Vet. App. 204.

The orthopedic examiner should report the 
ranges of motion of the thoracolumbar 
spine in degrees, and whether there is 
any additional limitation of motion due 
to weakened movement, excess 
fatigability, incoordination, pain, or 
flare-ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination, pain, or 
flare-ups.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 


5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


